Citation Nr: 1107407	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-28 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia
 
 
THE ISSUES
 
1.  Entitlement to service connection for a skin disability.
 
2.  Entitlement to service connection for a left knee disability.
 
3.  Entitlement to service connection for a right knee 
disability.
 
4.  Entitlement to service connection for a right ankle 
disability.
 
5.  Entitlement to service connection for a right shoulder 
disability.
 
6.  Entitlement to service connection for a low back disability.
 
7.  Entitlement to service connection for headaches.
 
8.  Entitlement to service connection for double vision.
 
 

REPRESENTATION
 
Appellant represented by:  Virginia Department of Veterans 
Services
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 2000 to November 
2004.
 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claims listed on the title page.
 
 
FINDINGS OF FACT
 
1.  The Veteran was diagnosed with dermatitis in service and has 
been diagnosed with eczema following service discharge.  The 
Veteran failed to appear for a VA examination in connection with 
this claim.  There is no competent evidence of a nexus between 
eczema and service.
 
2.  The Veteran injured his left knee in service; however, by 
separation, no disability was found and the Veteran specifically 
denied knee trouble.  There is no competent evidence of a post 
service left knee disability.  
 
3.  The Veteran's allegation of having injured his right knee at 
the same time he injured his left knee is not credible.  There is 
no competent evidence of a post service right knee disability.  
 
4.  There is no competent evidence of a post service right ankle 
disability.
 
5.  There is no competent evidence of a disability manifested by 
pain in the right shoulder.  
 
6.  There is no competent evidence of a post service low back 
disability.  
 
7.  There is no competent evidence of a current disability 
manifested by headaches.
 
8.  The Veteran had complaints related to his eyes in service; 
however, there is no competent evidence of a current disability 
manifested by double vision.
 
 
CONCLUSIONS OF LAW
 
1.  A chronic skin disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).
 
2.  A left knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303.
 
3.  A right knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303.
 
4.  A right ankle disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303.
 
5.  A right shoulder disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303.

6.  A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303.
 
7.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.303.
 
8.  Double vision was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.303.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  VCAA
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the Veteran in correspondence dated in May 2007 of 
the information and evidence needed to substantiate and complete 
a claim for service connection, to include notice of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  VA also informed the Veteran of how 
disability evaluations and effective dates are assigned.  
 
VA fulfilled its duty to assist the claimant, including obtaining 
the service treatment records and VA treatment records. VA did 
not provide the appellant with examinations in connection with 
all the claims except the claim for entitlement to service 
connection for a skin disability (this will be addressed below).  
In disability compensation claims, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VA 
Secretary must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; and (4) 
insufficient competent medical evidence on file for the VA 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 
5103A(d)(2).
 
As to the claims involving the left knee, right knee, right 
ankle, right shoulder, low back, headaches, and double vision, 
there is neither competent evidence of current disabilities nor 
competent evidence of chronic symptoms relating to these 
disabilities at any time during the appeal by either medical 
professionals or the Veteran himself.  When asked in his 
application for compensation benefits when he had received 
pertinent treatment he referred only to the service treatment 
records.  There was no indication that he has received any 
pertinent post service treatment.  Additionally, in the 
statements the Veteran has submitted, he has not provided a 
discussion regarding current symptoms.  In other words, the 
Veteran has not provided any specific facts pertaining to these 
disabilities.  Thus, element (1) has not been met.  Without 
competent evidence of a current disability or competent evidence 
of chronic symptoms, VA is not required to provide an examination 
or medical opinion in connection with these claims.
 
As to the claim of entitlement to service connection for a skin 
disability, the RO scheduled the Veteran for a VA examination but 
he did not appear.  The notification of the examination is in the 
claims file and it was sent to the Veteran in March 2010 (10 days 
before the scheduled examination) at the address then of record.  
There is no indication that the notification letter was returned 
as undeliverable.  Thus, the Veteran is presumed to have received 
the notice, and the Board finds as fact that the Veteran failed 
to attend the examination.  In circumstances when a claimant 
fails to appear for a hearing in connection with an original 
claim for service connection, the claim is based upon the 
evidence of record.  38 C.F.R. § 3.655(b) (2010).  
 
The Board finds the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim.  
Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there 
is no error or issue that precludes the Board from addressing the 
merits of this appeal.

II.  Analysis
 
The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions, service treatment 
records, and VA medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d). 
 
To prevail on the issue of entitlement to service connection, 
there must be competent and credible evidence of (1) a current 
disability, (2) in-service occurrence or aggravation of a disease 
or injury; and (3) a nexus between an in-service injury or 
disease and the current disability.  See generally Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
 
After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the award 
of entitlement to service connection for all the disabilities at 
issue on appeal.  The reasons follow.
 
As to the claim for entitlement to service connection for a skin 
disability, the service treatment records show that the Veteran 
was seen for a rash on his neck and mid chest in June 2002.  He 
was diagnosed with dermatitis.  Thereafter, there are no other 
documented complaints of a skin rash in the service treatment 
records.  In the August 2004 Report of Medical Examination, the 
examiner stated that clinical evaluation of the skin was normal.  
Additionally, the Veteran specifically denied ever having or 
having then "Skin diseases (e.g. acne, eczema, psoriasis, 
etc.)."  Thus, there is evidence against a finding that the 
Veteran developed a chronic skin rash in service.  
 
The Veteran was seen with complaints of a skin rash in November 
2005, which is more than one year following service discharge.  
The examiner suspected it was eczema, and the Veteran was 
referred to dermatology.  Dermatology saw him that month and 
concluded that the appellant had a nickel allergy versus "other 
contact derm[atitis]."  The Veteran had another dermatology 
consult in July 2006.  The Veteran reported having a rash five 
years ago, which he thought was from his belt.  He stated he 
developed his then current rash about one year ago.  The examiner 
diagnosed follicular eczema.
 
As stated above, VA scheduled the Veteran for a VA examination to 
determine if the post service skin disability was related to 
service.  The Veteran failed to appear for the examination.  
There is no competent evidence of a relationship between the post 
service diagnosis of eczema, or any other skin disorder and 
service.  The Veteran's statements alone do not provide evidence 
of a nexus, as the Veteran was diagnosed with two, different skin 
disabilities.  The Veteran has not alleged a continuity of 
symptomatology, and service treatment and VA treatment records 
refute any suggestion that there was a continuity of 
symptomatology.  The Veteran denied a history of a skin disease 
at service discharge, and VA treatment records show that he 
reported that the post service skin rash began in 2005, which is 
approximately one year after service discharge.  Thus, the Board 
concludes that there is a lack of competent evidence of a nexus 
between any service skin disability and service.
 
As to the claim for service connection for a left knee 
disability, the service treatment records show the Veteran 
injured his left knee in a fall in February 2003.  He was 
diagnosed with blunt trauma to the left patella, and he was 
treated for left knee pain in March 2003.  After March 2003, 
however, there are no other pertinent complaints documented in 
the service treatment records of left knee pain.  The August 2004 
Report of Medical Examination shows that clinical evaluation of 
the lower extremities was normal.  The Veteran specifically 
denied ever having or having then "Knee trouble (e.g., locking, 
giving out, pain or ligament injury, etc.)"  Thus, by service 
separation the Veteran was not diagnosed with a chronic left knee 
disorder, and there is no clinical evidence that he was suffering 
from chronic left knee pain.
 
Further, the post service medical records do not show complaints 
of or treatment for left knee pain or a left knee disorder.  In 
the Veteran's application for compensation benefits, he indicated 
his only treatment for the left knee was in service.  The 
statements he has made during the appeal do not establish 
evidence of a current disability.  Specifically, he has merely 
reported the in-service left knee injury without any report of a 
post service disability.  A June 2009 VA treatment record shows 
the Veteran was seen with a complaint of an irregular heartbeat.  
A review of systems showed the Veteran denied joint swelling, 
redness, or pain.  Examination of the extremities revealed no 
edema.  Without evidence of a current left knee disability, the 
claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a present disability there can 
be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (service connection may not be granted unless a current 
disability exists).  
 
As to the claims for service connection for right knee, right 
ankle, right shoulder, and low back disabilities the service 
treatment records are silent for any injuries to these areas or 
pertinent disorders.  Regarding the right knee, on the Veteran's 
application for compensation benefits, he indicates that the 
injury to the right knee occurred at the same time as the left 
knee injury.  The Board finds such allegation not credible.  
There are several service treatment records showing the Veteran 
reporting a history of a left knee injury and left knee pain.  
The Board finds that had the Veteran injured his right knee at 
the same time, such would have been documented in the service 
treatment records.  Additionally, the August 2004 Report of 
Medical Examination and Report of Medical History show no 
evidence of a right knee disability, and the Veteran specifically 
denied ever having or having then knee problems.  
 
Regarding the right ankle, right shoulder, and low back 
disabilities, the service treatment records are silent for any 
complaints of or treatment for injuries to those areas.  At 
separation in August 2004, the Veteran specifically denied ever 
having or having then arthritis, rheumatism, or bursitis; swollen 
or painful joints; bone joint, or other deformity, painful 
shoulder, and recurrent back pain or any back problem.  The 
Report of Medical Examination shows that clinical evaluation of 
the upper extremities, lower extremities, and spine and other 
musculoskeletal system revealed normal findings.  Thus, even if 
the Veteran injured these body parts, there is no competent 
evidence of a chronic disability in service.  
 
Further supporting the finding of no chronic disability in 
service is the lack of competent evidence of post service 
disabilities.  VA medical records in the claims file do not show 
evidence of current disabilities involving the right knee, right 
ankle, right shoulder, and/or low back.  A February 2006 VA 
treatment record shows the Veteran complained of right shoulder 
pain whenever he threw a fast ball.  He stated that his shoulder 
was otherwise fine and that he did not have any pain or 
interference with his usual activities.  No diagnosis was 
entered.  A one-time post service complaint of right shoulder 
pain is insufficient to establish evidence of a chronic 
disability manifested by right shoulder pain.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.")  The post service medical records do not show any 
complaints of or treatment for the right ankle or low back.
 
A June 2009 VA treatment record shows the Veteran as seen with a 
complaint of an irregular heartbeat.  A review of systems showed 
the Veteran denied joint swelling, redness, or pain.  Examination 
of the extremities revealed no edema.  The Board concludes that 
there is a lack of competent evidence of current disabilities 
involving the right knee, right ankle, right shoulder, and low 
back, and service connection must be denied for these claims.  
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143.  
 
As to the claim involving headaches, the service treatment 
records are silent for complaints of or treatment for headaches.  
When the Veteran was seen with eye complaints in February 2003, 
the Veteran specifically denied any headaches.  In the Veteran's 
application for compensation benefits, he indicated that his 
headache disorder began May 1, 2001.  In the Report of Medical 
History completed at separation, the Veteran specifically denied 
ever having or having then frequent or severe headaches.  While 
the Veteran is competent to report having headaches in service, 
the Board accords his current statement no probative value since 
he specifically denied a medical history of headaches at service 
discharge.  The Board accords more probative value to statements 
made contemporaneously with service than statements made in 
connection with a claim for monetary benefits.  Indeed, the 
reports made in-service are more credible than those presented 
now given that in-service complaints were presented in a desire 
to receive medical treatment, and postservice statements are 
advanced in order to secure an award of monetary benefits.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence)
 
Additionally, the post service medical records do not show any 
complaint or treatment for headaches.  No medical professional 
has diagnosed headaches, and the Veteran has not provided lay 
evidence of post service headaches.  The Board concludes that 
there is a lack of competent evidence of a current disability 
manifested by headaches, and service connection must be denied.  
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143.  
 
Lastly, regarding the claim of entitlement to service connection 
for double vision, the service treatment records show multiple 
complaints by the Veteran regarding his eyesight.  In February 
2003, the Veteran complained of right eye photophobia.  The 
Veteran had injured his right eye in January and stated that it 
had been red ever since.  The examiner diagnosed trauma to the 
right eye and to rule out iritis. 

In January 2004, the Veteran was seen with complaints of right 
eye pain.  The examiner stated there was no infection, but the 
service treatment record reflects the Veteran had a foreign body 
removed from his eye.  At the time of the August 2004 Report of 
Medical Examination, an ophthalmoscopic examination revealed 
normal findings.  In the Report of Medical History completed by 
the Veteran at that time, he specifically denied ever having or 
having then an "[E]ye disorder or trouble."  No eye disorder 
was diagnosed.  This shows that  any complaints relating to the 
Veteran's eye during service were not chronic.  

Further supporting this finding is the lack of evidence of any 
post service eye disability, including the Veteran's own 
statements.  The Veteran has not provided any statements other 
than saying he has double vision.  Without any elaboration as to 
his symptoms, the Board cannot find that the Veteran's statements 
establish a current disability.  The Board concludes that there 
is a lack of competent evidence of a current disability 
manifested by double vision, and service connection must be 
denied.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 
143.  

In making this decision the  Board acknowledges that the 
appellant began to wear glasses while on active duty.  There is 
no evidence, however, that his need for spectacles was due to any 
other disorder other than a refractive error.  A refractive error 
is considered a congenital defect which is not subject to service 
connection.  38 C.F.R. § 3.303(c) (2010).  Hence, this fact does 
not provide a basis upon which to grant service connection.
 
For the above reasons, the Board concludes that the preponderance 
of the evidence is against the claims of entitlement to service 
connection for a skin disability, a left knee disability, a right 
knee disability, a right ankle disability, a right shoulder 
disability, a low back disability, headaches, and double vision 
is denied.  As a result, the benefit-of-the-doubt doctrine is not 
applicable, and service connection cannot be granted. 38 U.S.C.A. 
§ 5107(b).  Accordingly, the claims are denied.
 
 
ORDER
 
Entitlement to service connection for a skin disability, a left 
knee disability, a right knee disability, a right ankle 
disability, a right shoulder disability, a low back disability, 
headaches, and for double vision is denied.
 

________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


